Citation Nr: 9901217	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a chronic genitourinary 
disability manifested by hematuria, currently diagnosed as 
recurrent kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.  

The veterans service awards include the National Defense 
Service Medal, the Vietnam Service Medal with Fleet Marine 
Forces (FMF) Combat Insignia and one Bronze Star, and the 
Vietnam Campaign Medal with Device (1960-).  The Board of 
Veterans' Appeals (Board) finds that the provisions of 
38 C.F.R. § 3.304(d) (1998) are applicable to the extent that 
satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence.  

This appeal arose from an October 1996 RO rating decision, 
which denied the veterans claim of service connection for 
urethritis/prostitis, claimed as hematuria and flank pain.  
For reasons noted below, the Board has restyled the issue as 
reflected on the title page of this determination.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he incurred 
urethritis/prostatitis, claimed as hematuria with flank pain, 
during service, and that this condition has existed since his 
separation from service in 1970.



DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the evidence supports the grant of service 
connection for a chronic genitourinary disability manifested 
by hematuria currently diagnosed as recurrent kidney stones.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The probative medical evidence is in equipoise as to 
whether the complaints and treatment for genitourinary 
diseases during service, and post-service findings of 
probable kidney dysfunction and laboratory findings of 
microscopic hematuria manifest a chronic genitourinary 
disability currently diagnosed as recurrent kidney stones.


CONCLUSION OF LAW

A chronic genitourinary disability, currently diagnosed as 
recurrent kidney stones, was incurred in service. 38 U.S.C.A. 
§§  1110, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well-grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well-grounded claim is [a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well-
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. 92-93 (1993); Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well-grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).  


BACKGROUND

The veterans January 1966 entrance examination reveals no 
pertinent abnormalities.  The veteran indicated never having 
previous piles or rectal disease; frequent or painful 
urination; kidney stone or blood in urine.  

A service medical record (SMR) sick call entry dated December 
1967 reveals the veterans complaint of kidney trouble, 
general malaise, chills or fever.  Gastrointestinal upset was 
not present.  The examiner indicated that the veteran had 
dysuria and nocturia was also noted.  Physical examination 
reveal erythema of the glands without ulcer; no phimosis.  
Urinalysis was negative.  Additional notations of a morning 
repeat urinalysis was made.

A December 1967 service consult noted the veterans desire to 
have a circumcision because of chronic erythema of the glans 
penis and difficulty with hygiene.

A March 1968 SMR entry noted that the veteran had undergone a 
circumcision due to consistent complaints of intermittent 
blanitis over several years.

A July 1968 SMR entry shows the veterans complaint of 
episodic inflammation of just proximal to the glands but not 
inflamed now.  A few small venereal warts were noted.

An October 1968 SMR entry shows the veterans complaint of 
penis irritation and dysuria inflamed margin of the glands.  
No discreet lesions where shown.  A separate October 1968 SMR 
entry revealed additional complaints of groin irritation 
(contact dermatitis), small lesions and macules noted in 
foreskin and head of penis.  The veteran had been using 
Synalar cream with fair response indicated.  Additional 
medication was provided with a follow-up appointment 
requested.  Six days later a rash was still present, without 
pain or burning noted.

A December 1968 SMR entry reveals complaints of pain in 
testicles, aggravated by cough and sneezing.  There was no 
swelling, dysuria or fever.  Physical examination indicated 
that the testicles, epididymis and prostate were within 
normal limits.  The examiner noted that the veteran should be 
further observed.

The veterans complaints of having irritation on his penis 
were further noted in a March 1969 SMR entry.  

During May 1969 a SMR entry reveals the veterans complaint 
of low back pain and pain in lymph nodes in the groin area 
resulted in the use of weight bearing crutches

A June 1969 SMR entry shows the veterans continued use of 
weight bearing crutches.

The veterans continued skin irritation on his penis was 
noted to be chronic in a July 1969 SMR entry.  An additional 
July 1969 entry noted the veterans complaint of low back 
pain and that the veterans urinalysis was within normal 
limits.  

A July 1969 service consult noted persistent cerebrovascular 
accident, treated with tetracycline with satisfactory 
results, relative to persistent back pain.  At the time of 
consult, the veteran had recurrent symptoms.  The examiner 
noted prostate  slightly tender, no fluid.  The examiners 
diagnosis was urinary tract infection and prescribed 
medication, with a scheduled follow-up.  

A September 1969 urology examination noted the veterans 
complaint of bilateral flank pain.  A provisional diagnosis 
of hemorrhagica cystitis was noted.  The examiner opined that 
the veterans back pain could be of musculoskeletal origin.  
IVP was essentially within normal limits; with no evidence of 
genitourinary disease being the source of back pain.  

An October 1969 SMR entry noted the veterans complaints of 
recurrent low back pain and referenced earlier entries.  An 
additional October 1969 SMR entry shows the veterans 
complaint of back pain, with a burning sensation.  

An October 1969 orthopedics consult evaluation noted the 
veterans positive history for stones.  A provisional 
diagnosis of musculoskeletal back pain (?) was noted.  The 
veteran had described occasional pain in his testicles.  Upon 
examination, the veteran showed full normal range of motion 
in his back.  There was no pain vertebral muscle spasm, no 
tenderness to fist percussion over L-S spine.  There was 
bilateral costovertebral angle or cerebrovascular accident 
tenderness to fist percussion.  Straight leg raising, 
Lesseques, and tibial nerve compression tests were negative.  
Full range of motion for the hips was shown.  Deep tendon 
reflexes, sensory motor function and lower extremities were 
normal.  The examiners diagnosis included a finding that 
there was no musculoskeletal pathology.  A repeat urinalysis 
was suggested, as well continued observation for occult 
hematuria.  

An October 1969 urology consult examination noted a four 
month history of bilateral back pain; hematuria by urinalyses 
since 11 Sept 1969.  The examiner also noted that an ortho 
consult found no musculo-spinal pathology, with a suggested 
repeat urinalysis, which revealed 25 RBCs.  A provisional 
diagnosis of urinary tract pathology was noted.  At the time 
of the consult, the veteran had been spilling albumin (2+).   
The examiner noted that the veteran had occasional dysuria, 
intermittent to mild.  No nodes were noted.  The veterans 
prostate was tender, with heavy fluid loaded with clumps and 
UBC.  (C + S submitted).  The examiner indicated that the 
veterans hematuria was probably secondary to post urethritis 
and mild congestion prostate  (illegible).  The examiner 
further noted that the normal IVP ruled out (illegible) of 
ureterovesical obstruction as a source of pain or hematuria.  

A December 1969 SMR entry noted the return of dysuria and the 
need to put on course of tetracycline and to get a culture 
now.  An additional December 1969 SMR entry noted the 
veterans continued complaint of bilateral flank pain (low 
back) and continued use of tetracycline.  Upon examination, 
there was no costovertebral angle tenderness.  The veterans 
described a burning pain that was worse at night.  The 
examiner did not believe the pain was of GU (genitourinary or 
gonococcal urethritis) origin, but would wait until something 
further develops.  

A January 1970 SMR entry noted persistent prostatitis, with 
the possibility of dysuria or urethritis.  An additional 
January 1970 SMR, six days later, noted improved 
symptomatology; prostate massage repeated.  Thereafter, 
another January 1970 SMR entry noted the veterans complaint 
of swelling and pain in the right side; tender lymph node 
right inguinal area; occasional tenderness of the testicles; 
occasional dysuria.  Genitourinary consult suggested that 
condition would clear on return to the United States.

A January 1970 normal serum albumin urology examination 
reveals the veterans 4-5 month recurrent urinary burning and 
occasional dysuria.  A provisional diagnosis of nonspecific 
urethritis was noted.  The examiner noted the veterans main 
complaint of superficial burning pain in the right medial 
thigh and scrotum, which was identical to his previous flank 
pain which, had cleared.  The veterans urine was clear upon 
examination; dysuria was intermittent and mild.  The examiner 
did not see any indication of genitourinary disease and had 
no further prescription to offer.

A February 1970 follow-up urology examination revealed no 
evidence of (L) genitourinary in history or upon physical 
examination.  The examiners diagnosis at that time was vague 
groin pain, worse with sitting.  Upon examination, the 
veterans testicles, penis, groin and prostate were normal.  
The examiner noted no evidence of genitourinary disease.

Findings from an undated cystoscopy sheet included, meatus, 
urethra, trigone and bladder all within normal limits.  An 
illegible prostate entry is noted.  The ureteral orifices, 
bilateral, were clear.  IVP was normal.  A panendoscopy 
showed marked edema and post (-illegible) urethritis, 
erythematosus and friable.  A diagnosis of chronic post 
urethritis was noted.  The examiner further noted that the 
veterans superficial complaint of left side burning 
sensation from the axilla to the mid-thigh, aggravated by 
light pressure, in the presence of a normal IVP, left him 
unable to understand why one would suspect that the veterans 
pain was of renal origin.  

The veterans February 1970 discharge examination revealed no 
abnormalities.  

The veteran submitted an invoice that shows a January 1991 
charge for an IVP urography.  The referring physician was a 
private doctor named Dr. J. D. L.

The record contains a December 1991 invoice from a private 
physician named Dr. J. D. L. 

The veteran underwent a September 1996 VA examination at a VA 
Medical Center for review of pyelitis and hematuria.  The 
veteran complained of a burning sensation in the right side 
of his abdomen, while in Vietnam in 1969.  The veteran noted 
that the pain had been present for six months and radiated to 
the midline of the buttock and was thought to be a 
prostatitis, when reviewed by a medical officer.  Four to 
five subsequent prostatic massages were noted followed by a 
normal cystoscopy.  The veteran reported that the burning 
sensation was resolved at the time of examination.  The 
veteran complained of recurrent bilateral costovertebral 
angle pain, which started one year after discharge.  The 
examiner noted that it appeared that the veteran had 
undergone four intravenous pyelogram, at which time no 
abnormalities were found.  The examiner further noted that 
the possibility of renal calculi may have been the cause of 
the problem, but no stones had been recovered.  Apart from 
the bilateral costovertebral angle pain, the examiner 
indicated that the veteran apparently had occasional 
microscopic hematuria, without any known renal problems 
associated with this finding.  The veteran denied any history 
of hypertension, diabetes, or the passage of the stone.  The 
veteran reported having nocturia three to four times nightly, 
and occasionally dysuria.  The examiner noted the veterans 
use of Prozac for depression.

Objective findings included no distress; no evidence of 
anemia, jaundice or lymphadenopathy; abdomen was soft, 
nontender, no masses, nor organomegaly, and there was no 
costovertebral angle tenderness on either side; and no 
peripheral edema was found.  The CBC, SMAC and urinalysis 
test results were completely normal (renal ultrasound and a 
renogram were also ordered).  The examiners diagnosis noted 
that there was no evidence of renal disease, although, 
renogram and renal ultrasound tests were still pending.  The 
examiner opined that a urological review would be more 
appropriate relative to the veterans past history.  From the 
standpoint of nephrology, there was no abnormality the needed 
attention.

In a November 1996 letter, a Veterans Center noted that the 
veterans appointments for examination by 
Radiology/Ultrasound had been canceled on four occasions.  

A January 1997 letter from a private urology medical group 
noted that unsuccessful efforts were made to locate the 
veterans records as Dr. J. D. L.s practice had been 
purchased by another private urology group in 1994.  Most of 
the veterans records had been transferred to this group.  It 
was further noted that the veterans records were either 
permanently lost or purged.

In a letter dated February 1997, a readjustment counseling 
therapist noted diagnoses of Axis I: Post-traumatic Stress 
Disorder; Axis II: Deferred; Axis III: 
Urethritis/Prostatitis; and Axis IV: Psychosocial stressors: 
2 to 3.

The veteran underwent a September 1997 VA examination for 
review of pyelitis, nephrolithiasis, ureteral lithiasis, 
ureteral stricture and hydronephrosis.  The veteran reported 
having intermittent microscopic hematuria in 1969; burning or 
pain in the flank.  The examiner noted that the work-up 
included an apparently negative cystoscopy.  The veteran 
reported having prostate massages based on a physicians 
suspicion that the veterans pain might be due to prostate 
infection.  The veteran could not recall taking antibiotics 
at the time; denied gravel or stones in the past; denied any 
grossly visible blood; stated that the pain did not radiate, 
rather the burning seemed to radiate around the buttocks into 
the testicle and admitted continued intermittent flank pain 
on the right.  The examiner noted that since service 
discharge in 1970, the veteran had a work-up, which included 
a cystoscopy and three intravenous urograms.  The veteran 
indicated that his physicians had told him that the 
microscopic hematuria probably does represent stones, but 
none had been positively identified.

The veterans past medical history included asymptomatic 
gallstones, lower back muscle spasm times four over 15 years, 
and post-traumatic stress disorder.  The veterans subjective 
complaints included continued intermittent right flank pain, 
approximately three times per year, lasting often up to one 
week.  Pertinent objective findings included neither 
costovertebral angle tenderness nor spinal tenderness; no 
muscle spasm noted; and examination of the genitalia was 
normal, with no testicular mass nor hernia.  Relative to the 
presence or absence of calculi, the examiner noted that none 
were ever found by history; the Kidney ultrasound biopsy 
(KUB) and ultrasound of November 1996 were negative.  The 
examiner noted that such a result did not rule out the 
possibility of renal stones, which passed prior to these 
studies.  No stones and any size were demonstrated.  Two to 
three attacks per year of colic, lasting one to two weeks at 
a time was noted.  There was no catheter drainage 
requirement.  There was no presence or absence of infection 
noted.  Involvement of other kidney was not applicable. 

Diagnostic and clinical test results noted that the September 
1996 results were the last set of data available.  A 
urinalysis at that time showed a dipstick positive for blood 
at 25, RBCs on micro examination of 1 to 2, and WBCs on 
micro of 0 to 2.  The Chem-20 panel and CBC of September 1996 
were normal.  The examiner noted that the veteran had 
undergone a November 1996 abdominal flat plate radiogram 
which was positive for probable gallbladder stone.  There 
were no stones seen at the time.  A November 1996 ultrasound 
of the veterans kidney was negative for mass or 
hydronephrosis of the kidneys.  The examiners diagnoses 
included episodic flank pain and repeated micro-hematuria 
that could possibly be due to recurrent kidney stones.  The 
examiner noted that this had not been absolutely confirmed, 
historically, nor during the present examination.

The veterans spouse provided a letter that had been received 
at the November 1997 RO hearing.  The letter discussed family 
difficulties associated with an unrelated disorder.

During the veterans November 1997 RO Hearing, the veteran 
testified that he spent eleven months in Vietnam, while 
assigned to a combat unit, First Marine Air Wing Group II  
(1/11 MAW).  Transcript (T.) at pp. 1-2.   

The veteran testified that his burning pain continued on his 
returned flight from Vietnam.  T. at p. 20.  The veteran 
received treatment for two to three years following service 
from a Dr. R. and later a Dr. L., both of whom eventually 
moved out of the state.  T. at p. 20.  The veteran testified 
that records of his earlier treatment by Dr. W. should be 
available.  T. at p. 21.  The veteran also indicated that the 
private examiners could not conclusively diagnose or rule out 
prostatitis and that he had been treated with antibiotics.  
T. at p. 21.  The veteran testified that he had seen blood in 
his urine on many occasions, but examiners could not 
conclusively diagnose or rule out kidney stones.  T. at pp. 
22-23.  The testified that since service discharge he has 
been treated, but would often times just deal with the pain.  
T. at p. 25.  

The veteran submitted a January 1998 letter to the RO wherein 
he stated that he had been a patient of Dr. J. D. L for 
approximately 15 years and had four or five IVP in the last 
twenty years.


ANALYSIS

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well-grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile. Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Tirpak v. Derwinski, supra at p. 611. 

In sum, in order for a service connection claim to be well-
grounded, there must be competent evidence: (1) of current 
disability (a medical diagnosis); (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; (3) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
See supra Anderson, Epps v. Gober and Caluza v. Brown.  
Moreover, the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim. 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

As explained below, the Board finds initially that the claim 
for service connection for a chonric genitourinary 
disability, currently diagnosed as recurrent kidney stones, 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Thus, the Board finds that the veteran has 
presented a claim that is plausible.  The Board also finds 
that the facts relevant to this issue have been developed to 
the extent possible and that the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the claim is satisfied. 38 U.S.C.A. § 5107(a).

As stated herein, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, to establish service connection for 
a genitourinary disease, the evidence must show that the 
disease was present coincident with service by affirmatively 
showing inception during service, or by continuity of 
symptomatology, or if it was initial diagnosed after service, 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a)-
(b)-(d) (1998).

Here, medical evidence of record discloses a current chronic 
genitourinary related disability.  See Rabideau v. Derwinski, 
at p. 144 and Brammer v. Derwinski, at p. 225, supra.  In 
this instance, the veterans September 1997 VA examination 
included a diagnosis of episodic flank pain and repeated 
micro-hematuria that could possibly be due to recurrent 
kidney stones.  In so doing, the examiner referenced an 
earlier urinalysis, which was positive for blood, as well as 
the history provided by the veteran. 

The Board notes that genitourinary diseases involve 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these.  In the veterans 
case, service medical records and post-service medical 
evidence of record clearly present manifestations of a 
combination of genitourinary diseases.  Therefore, the 
veteran has satisfied the first two elements of a well-
grounded claim, by way of providing evidence a current 
disability and the occurrence or aggravation of a disease or 
injury in service.  See Cartwright v. Derwinski, at p. 25; 
and Layno v. Brown, supra.  

The nexus requirement may be satisfied by competent medical 
opinion or by a legal presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Grottveit v. Brown, supra at pp. 92-93; 
Lathan v. Brown, supra; and Caluza.  Under certain limited 
circumstances, it may also be established by lay evidence of 
continuity of symptoms.  38 C.F.R. § 3.303(b); Savage v. 
Gober, supra.

With regard to the nexus element, this appeal presents an 
atypical situation.  The veteran has presented credible 
evidence and testimony as to the continuity of symptomatology 
from service to the present.  His descriptions are both 
internally consistent and consistent with the history he 
provided in service and during his recent examinations, as 
well as actual clinical findings of hematuria.  It is clear 
that the medical providers have found his statements highly 
credible.  There appears to be overwhelming evidence that he 
has persistently manifested bouts of hematuria since his 
period of active service.  The rub in this case has been that 
the medical providers have experienced difficulty in 
definitively diagnosing the exact underlying cause of the 
disability.  The VA examiner offered the most cogent 
explanation of the situation presented by this record in 
September 1997: the appellant suffers from recurrent kidney 
stones.  Because the stones are recurrent, but not always 
present, it has proved impossible to conclusively establish 
the diagnosis by testing.  Nonetheless, given the total 
picture presented by this record, the Board concludes that 
the medical providers are not actually divided about whether 
the veteran has a disability of service origins, but about 
exactly what is the correct diagnostic label to place on the 
disability.  The Board finds that the nexus element is 
supplied by the medical opinion of September 1997, and that 
this opinion also supplies the most probable diagnostic label 
for the disability of service origins.  

Having found the claim well grounded on this particular 
record, the Board further finds that the evidence for and 
against the claim is in approximate balance.  While there is 
certainly negative evidence in the service medical records 
challenging whether the claimant even had a genitourinary 
disability, and while a conclusive confirmation of the 
diagnosis of kidney stones has so far eluded the medical 
providers, this negative evidence is at least balanced by the 
positive evidence of record.  The positive evidence includes 
continuity of symptoms both by history and clinically, and by 
the medical opinion in September 1997 that explains both the 
continuity of symptoms as well as the difficulty with the 
definitive confirmation of the diagnosis.   Where the 
positive and negative evidence is in approximate balance, the 
claimant is entitled to prevail under the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107.  


ORDER

Service connection for a chronic genitourinary disability 
manifested by hematuria, currently diagnosed as recurrent 
kidney stones, is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
